DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “the elliptical outer surface” in line 1 which should read “the elliptically-shaped outer surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the opposite coupling device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation has been interpreted to read “the identical coupling device”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,667,816 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, U.S. Patent No. 10,667,816 B2 claims a coupling device for providing a coupling site on a body lumen, the device comprising (claim 1, line 1-2): a back ring configured to fit around the body lumen, the back ring having a rear proximal portion and a forward distal portion (claim 1, lines 4-5); and an engaging coupler including a body that defines an inner lumen, the inner lumen being sized to at least partially receive the forward distal portion of the back ring (claim 1, lines 10-14), a plurality of engaging arms extending distally from the body (claim 1, lines 6-8), and a plurality of cuts with radial depth disposed in an outer surface of the engaging coupler (claim 3, lines 1-3), wherein the engaging coupler is configured to enable attachment of the coupling device to an identical coupling device (claim 1, lines 22-24), the plurality of cuts of the engaging coupler being configured to accommodate engaging arms of the identical coupling device when the coupling devices are attached (claims 1, 3; as the coupling devices are identical, with hermaphroditic attachment, and both include cuts).
Claims 14-16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,667,816 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 14, U.S. Patent No. 10,667,816 B2 claims a vascular coupling system for coupling a first vessel end to a second vessel end, the system comprising (claim 8, lines 1-2): a first coupling device configured for attachment to the first vessel end; and a second coupling device configured for attachment to the second vessel end, the first and second coupling devices being configured to couple to each other to thereby connect the first vessel end and the second vessel end (as each device includes a back right configured to slide fit around a respective vessel; claim 8, lines 3-6), the first and second coupling devices each including a back ring configured to fit around a respective vessel near the respective vessel end, the back ring having a distal portion, proximal portion, and a rear face located at a proximal end (claim 8, lines 3-8), and an engaging coupler with a body that defines a lumen sized to at least partially receive the distal portion of the back ring (claim 8, lines 13-17), the engaging coupler including a plurality of engaging arms extending distally from the body (claim 8, lines 9-11) and including a plurality of cuts in an outer surface of the engaging coupler (claim 8, lines 30-31), wherein the first and second coupling devices are configured such that when coupled together, the engaging arms of the first coupling device extend through the cuts of the engaging coupler of the second coupling device (claim 8, lines 30-35), and the engaging arms of the second coupling device extend through the cuts of the engaging coupler of the first coupling device (claim 8, lines 30-35).
Regarding claim 15, U.S. Patent No. 10,667,816 B2 claims wherein the first and second coupling devices are configured such that when coupled together, the engaging arms of the first coupling device extend beyond the back ring of the second coupling device to engage with the rear face of the back ring of the second coupling device, and the engaging arms of the second coupling device extend beyond the back ring of the first coupling device to engage with the rear face of the back ring of the first coupling device (claim 8, lines 18-26).
Regarding claim 16, U.S. Patent No. 10,667,816 B2 claims wherein the engaging arms of the first and second coupling devices are equally spaced around outer surfaces of their respective engaging couplers (claim 8, lines 27-29).
Claims 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,667,816 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 17, U.S. Patent No. 10,667,816 B2 claims wherein the first and second coupling devices are identical (claim 10, lines 1-2).
Claims 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,667,816 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 18, U.S. Patent No. 10,667,816 B2 claims a method for coupling a first vessel end to a second vessel end, the method comprising (claim 19, lines 1-2): providing the vascular coupling system of claim 14 (claim 19, line 3); positioning the back ring of the first coupling device circumferentially around the first vessel end (claim 19, lines 4-5); everting the first vessel end over an outer diameter of the back ring of the first coupling device (claim 19, lines 6-7); assembling the first coupling device by positioning the engaging coupler of the first coupling device over the first vessel end and over an outer surface of the back ring of the first coupling device, creating a friction fit of the engaging coupler of the first coupling device and the back ring of the first coupling device with the end of the first vessel disposed therebetween (claim 19, lines 8-15); assembling the second coupling device on the second vessel end (claim 23, lines 7-10); and engaging the first coupling device with the second coupling device (claim 19, lines 16-19).
Claims 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,667,816 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 20, U.S. Patent No. 10,667,816 B2 claims a vascular coupling system for coupling a first vessel end to a second vessel end, the system comprising (claim 8, lines 1-2): a first coupling device configured for attachment to the first vessel end (claim 8, lines 3-6); and a second coupling device configured for attachment to the second vessel end (claim 8, lines 3-6), the first and second coupling devices being configured to couple to each other to thereby connect the first vessel end and the second vessel end (as each device is coupled to a respective vessel and the devices are coupled to each other; claim 8, lines 3-6, lines 36-40), the first and second coupling devices each including a back ring configured to fit around a respective vessel near the respective vessel end, the back ring having a distal portion, proximal portion, and a rear face located at a proximal end (claim 8, lines 5-8), and an engaging coupler with a body that defines a lumen sized to at least partially receive the distal portion of the back ring (claim 8, lines 13-17), the engaging coupler including a plurality of engaging arms extending distally from the body (claim 8, lines 9-11), and including a plurality of proximal engaging arms extending proximally from the body to engage with the rear face of the back ring (claim 11, lines 1-3), wherein the first and second coupling devices are configured such that when coupled together, the engaging arms of the first coupling device extend beyond the back ring of the second coupling device to engage with the rear face of the back ring of the second coupling device and the engaging arms of the second coupling device extend beyond the back ring of the first coupling device to engage with the rear face of the back ring of the first coupling device (claim 8, lines 15-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-9, 11-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mericle (US 4,214,586) in view of Pinciaro (US 6,641,177 B1).
 Regarding claim 1, Mericle discloses a coupling device for providing a coupling site on a body lumen (abstract; fig. 6), the device comprising: a back ring (adaptor 10; fig. 1 or 7) configured to fit around the body lumen (vessel 25; fig. 4), the back ring having a rear proximal portion (by locking ridge 15) and a forward distal portion (by distal annular ridges 13; figs. 1 or 7); and an engaging coupler (connector 16) including a body (central cylindrical section 17) that devices an inner lumen (fig. 2), the inner lumen being sized to at least partially receive the forward distal portion of the back ring (fig. 4), a plurality of engaging arms (locking appendages 18) extending distally from the body of the engaging coupler (figs. 2-3).
Mericle fails to disclose a plurality of cuts with radial depth disposed in an outer surface of the engaging coupler, wherein the engaging coupler is configured to enable attachment of the coupling device to an identical coupling device, the plurality of cuts of the engaging coupler being configured to accommodate engaging arms of the identical coupling device when the coupling devices are attached.
However, Pinciaro teaches a coupling device (coupling system 10) with a back ring (port element 16) and an engaging coupler (clamp 12) including a plurality of engaging arms (fingers 30 and pegs 44) such that the back ring may fit within the inner diameter of the engaging coupler (fig. 2), a plurality of cuts (holes 46) with radial depth (fig. 2) disposed in an outer surface of the engaging coupler (figs. 2, 6), wherein the engaging coupler is configured to enable attachment of the coupling device (12) to an identical coupling device (figs. 7-8), the plurality of cuts (46) of the engaging coupler being configured to accommodate engaging arms (pegs 44) of the identical coupling device when the coupling devices are attached (via alternating pegs 44 and holes 46; figs. 1-9) for the purpose of facilitating easy and expedited assembly with connections that are easy to secure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engaging coupler of Mericle to be in two pieces rather than one as taught by Pinciaro such that the engaging coupler has a plurality of cuts with radial depth disposed in an outer surface of the engaging coupler, wherein the engaging coupler is configured to enable attachment of the coupling device to an identical coupling device, the plurality of cuts of the engaging coupler being configured to accommodate engaging arms of the identical coupling device when the coupling devices are attached, since it has been held that forming in two pieces and put together an article which has formerly been formed in one piece involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 3, modified Mericle fails to explicitly disclose wherein each of the plurality of cuts is positioned between adjacent engaging arms. However, as long as the holes 46 and pegs 44 of Pinciaro are alternately arranged and aligned complimentary to one another on opposing couplers, the coupling would work effectively. It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the cuts between adjacent arms, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 4, Mericle modified discloses the invention as claimed above, and Mericle further discloses wherein the plurality of engaging arms (18) are disposed around a circumference of the engaging coupler at substantially equal angular displacements (figs. 2, 3).
Regarding claim 5, Mericle modified discloses the invention as claimed above, and Mericle further discloses wherein the coupling device has two engaging arms (any two oppositely facing arms 18) and wherein the engaging arms are circumferentially disposed about 180 degrees from each other (figs. 2, 3).
Regarding claim 6, Mericle modified discloses the invention as claimed above, and Mericle further discloses wherein the engaging arms each comprise a hook (ridge 21; fig. 2).
Regarding claim 7, Mericle modified discloses the invention as claimed above, and Mericle further discloses wherein the hook (21) includes an undercut groove (fig. 2).
Regarding claim 8, Mericle modified discloses the invention as claimed above, and Mericle further discloses wherein the back ring (10) includes a groove (cutout around ledge 15) on a rear face of the back ring (fig. 1), and wherein the hook is configured to engage with the groove on the rear face of the back ring (as adaptor 10 has a ledge 15 which ridges 21 engage; fig. 4).
Regarding claim 9, Mericle modified discloses the invention as claimed above, and Mericle further discloses wherein the engaging coupler further comprises a plurality of proximal engaging arms extending proximally from the body of the engaging coupler (arms 18 that extend proximally over 10).
Regarding claim 11, Mericle modified discloses the invention as claimed above, and Mericle further discloses wherein the coupling device further comprises a bio-compatible material (column 4, lines 13-16).
Regarding claims 12-13, modified Mericle fails to disclose wherein the engaging coupler has an elliptically-shaped outer surface and wherein the elliptical outer surface includes a major axis and a minor axis, the engaging arms being disposed at the major axis and the cuts being disposed at the minor axis. It would have been an obvious matter of design choice to modify the shape of the engaging coupler of modified Mericle from circular to elliptical with the engaging arms being on the major axis, since applicant has not disclosed that the shape of the engaging coupler solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with and elliptical shape (see para. [0025] of Applicant’s spec which states that the engaging coupler may have various shapes and “may be elliptical, polygonal, irregularly shaped, or combinations thereof”).
Regarding claim 14, Mericle discloses a vascular system (fig. 4) for coupling a first vessel end to a second vessel end, the system comprising: a first coupling device configured for attachment to the first vessel end (fig. 4), the first coupling device comprising: a back ring (adaptor 10; fig. 7) configured to slide fit circumferentially around a respective vessel near the respective vessel end (vessel 25; fig. 4), the back ring having a proximal portion (toward 15), a distal portion (toward 13), with a rear face (top surface of 15; fig. 7) located on the proximal end; and an engaging coupler (connector 16) with a body (17) that defines a lumen sized to at least partially receive the distal portion of the back ring (fig. 4), the engaging coupler including a plurality of engaging arms (locking appendages 18) extending distally from a body of the engaging coupler (figs. 2-3).
Mericle fails to disclose a plurality of cuts in an outer surface of the engaging coupler, wherein the first and second coupling devices are configured such that when coupled together, the engaging arms of the first coupling device extend through the cuts of the engaging coupler of the second coupling device, and the engaging arms of the second coupling device extend through the cuts of the engaging coupler of the first coupling device.
 However, Pinciaro teaches a coupling device (coupling system 10) with a back ring (port element 16) and an engaging coupler (clamp 12) including a plurality of engaging arms (fingers 30 and pegs 44) such that the back ring may fit within the inner diameter of the engaging coupler (fig. 2), a plurality of cuts (holes 46) with radial depth (fig. 2) disposed in an outer surface of the engaging coupler (figs. 2, 6), wherein the engaging coupler is configured to enable attachment of the coupling device (12) to an identical coupling device (figs. 7-8), the plurality of cuts (46) of the engaging coupler being configured to accommodate engaging arms (pegs 44) of the identical coupling device when the coupling devices are attached (via alternating pegs 44 and holes 46; figs. 1-9), such that when coupled together, the engaging arms of the first coupling device extend through the cuts of the engaging coupler of the second coupling device, and the engaging arms of the second coupling device extend through the cuts of the engaging coupler of the first coupling device (via pegs and holes) for the purpose of facilitating easy and expedited assembly with connections that are easy to secure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engaging coupler of Mericle to be in two pieces rather than one as taught by Pinciaro such that the engaging coupler has a plurality of cuts in an outer surface of the engaging coupler, wherein the first and second coupling devices are configured such that when coupled together, the engaging arms of the first coupling device extend through the cuts of the engaging coupler of the second coupling device, and the engaging arms of the second coupling device extend through the cuts of the engaging coupler of the first coupling device, since it has been held that forming in two pieces and put together an article which has formerly been formed in one piece involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 16, modified Mericle discloses wherein the engaging arms of the first and second coupling devices are equally spaced around outer surfaces of their respective engaging couplers (figs. 7-8 of Pinciaro).
Regarding claim 17, modified Mericle discloses wherein the first and second coupling devices are identical (figs. 7-8 of Pinciaro).
Regarding claim 18, Mericle modified discloses the invention as claimed above, and Mericle further discloses a method for coupling a first vessel end to a second vessel end (fig. 4), the method comprising: providing the vascular coupling system of claim 14 (as discussed above); positioning the back ring of the first coupling device circumferentially around the first vessel end (fig. 5); everting the first vessel end over an outer diameter of the back ring of the first coupling device (fig. 5); assembling the first coupling device by positioning the engaging coupler of the first coupling device (one side of 16) over the first vessel end and over an outer surface of the back ring of the first coupling device (fig. 4), creating a friction fit of the engaging coupler of the first coupling device and the back ring of the first coupling device with the end of the first vessel disposed therebetween (fig. 4); assembling the second coupling device (opposing side of 16 as taught by Pinciaro) on the second vessel end; and engaging the first coupling device with the second coupling device (as the two couplers would be engaged together via holes and pegs of Pinciaro).

Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable upon filing of a terminal disclaimer and if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable upon filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose wherein the plurality of cuts are angled so as to urge the engaging arms of the opposite coupling device radially outward from the outer surface of the engaging coupler when the coupling devices are attached, and/or wherein the proximal engaging arms extend proximally beyond the back ring to engage with a rear face of the back ring to limit proximal movement of the back ring relative to the engaging coupler, and/or wherein the first and second coupling devices are configured such that when coupled together, the engaging arms of the first coupling device extend beyond the back ring of the second coupling device to engage with the rear face of the back ring of the second coupling device, and the engaging arms of the second coupling device extend beyond the back ring of the first coupling device to engage with the rear face of the back ring of the first coupling device, and/or the method further comprising creating cuts in a portion of the first vessel end extending beyond a front edge of the back ring of the first coupling device, and/or wherein the first and second coupling devices are configured such that when coupled together, the engaging arms of the first coupling device extend beyond the back ring of the second coupling device to engage with the rear face of the back ring of the second coupling device and the engaging arms of the second coupling device extend beyond the back ring of the first coupling device to engage with the rear face of the back ring of the first coupling device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A SIMPSON/
Primary Examiner, Art Unit 3771